         Case 1:18-cv-09002-JPO-SN Document 36 Filed 01/19/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
DUWAYNE BURTON,                                               :
                                             Petitioner, :        18-CV-9002 (JPO) (SN)
                                                              :
                           -v-                                :    ORDER ADOPTING
                                                              :      REPORT AND
DONALD UHLER,                                                 :   RECOMMENDATION
                                             Respondent. :
------------------------------------------------------------- X


J. PAUL OETKEN, District Judge.

        Petitioner Duwayne Burton brings this petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254, claiming that his constitutional rights were violated when he was (1) prevented

from impeaching a witness at trial and (2) convicted based on the testimony of two witnesses

alleged to be his accomplices. After reviewing the parties’ submissions and the record,

Magistrate Judge Sarah Netburn issued a Report and Recommendation (“R&R”) advising that

Burton’s claims were meritless and that his petition should be denied. (Dkt. No. 27.) This Court

adopts Judge Netburn’s R&R in its entirety.

I.      Standard of Review

        In reviewing a magistrate judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1)(C). When parties object to any portion of a report and

recommendation, that portion is reviewed de novo; otherwise, it is reviewed for clear error.

Thomas v. Arn, 474 U.S. 140, 149–50 (1985).

II.     Application

        Burton’s primary claim is that one of the state court’s evidentiary rulings, which

prevented him from treating his witness Dexter Manning as a hostile witness, denied him the
        Case 1:18-cv-09002-JPO-SN Document 36 Filed 01/19/21 Page 2 of 4




right to present a defense. Citing Wade v. Mantello, 333 F.3d 51 (2d Cir. 2003), Judge Netburn

correctly concludes that this claim lacks merit. (R&R at 12–13.) Wade explains that “the

propriety of [a state] trial court’s evidentiary ruling” precludes habeas relief. 333 F.3d at 59. If a

state appellate court finds “that the trial court properly excluded [evidence] . . . habeas relief may

not be granted unless this determination was objectively unreasonable.” Id. at 60. Furthermore,

if the excluded evidence was of “limited probative value” and such evidence “could have . . .

misled or confused” the jury, the state appellate court’s affirmance is not objectively

unreasonable. Id. at 61–62.

       As Judge Netburn highlights, here, the New York Appellate Division upheld the trial

court’s decision to prevent Burton from impeaching Manning’s credibility. (R&R at 13.) Under

New York Criminal Procedure Law (“C.P.L.”) § 60.35, a defendant may impeach his own

witness only when that witness “gives testimony upon a material issue of the case which tends to

disprove the position” of the defendant and which is “contradictory” to the witness’s previous

statements. The Appellate Division held that Manning’s “trial testimony did not tend to disprove

or affirmatively damage the defense” and that his “out-of-court statement and trial testimony

were essentially similar,” rather than contradictory. People v. Burton, 159 A.D.3d 550, 551 (1st

Dep’t 2018).

       The Appellate Division’s determination was perfectly reasonable. Although Burton, in

his objection to the R&R, argues that Manning’s trial testimony “directly undercut the defense

position” (Dkt. No. 32 at 3), the trial record shows that the defense repeatedly referenced

Manning’s trial testimony in support of Burton’s acquittal (Dkt. No. 20 at 20, 28–32). Indeed, in

his summation, defense counsel urged, “I have a reasonable doubt in this case based upon just

what Mr. Manning said.” (Dkt. No. 20 at 32.) That the prosecution found a way to harmonize

                                                  2
        Case 1:18-cv-09002-JPO-SN Document 36 Filed 01/19/21 Page 3 of 4




Manning’s trial testimony with its theory of the case (Dkt. No. 20 at 69–70) does not mean that

the trial testimony, which was central to the defense’s position, actually disproved the defense’s

position. In light of the defense’s heavy reliance on Manning’s trial testimony, it is unclear how

impeaching Manning’s credibility would have served Burton’s case. Moreover, permitting

Burton to impeach Manning’s credibility with his out-of-court statement would have presented

“a real danger of [jury] confusion,” People v. Fitzpatrick, 40 N.Y.2d 44, 50 (1976), because

impeachment evidence “does not constitute evidence in chief,” C.P.L. § 60.35(2). As Judge

Netburn concludes, Burton’s challenge to the trial court’s evidentiary ruling does not present a

basis for habeas relief.

        Judge Netburn also recommends denying Burton’s secondary claim, that the evidence

before the jury was insufficient to support his conviction and that this deficiency warrants habeas

relief. On direct appeal, the Appellate Division rejected Burton’s sufficiency challenge, holding

not only that the evidence was “legally sufficient” but also that it was “overwhelming.” Burton,

159 A.D.3d at 551. As Judge Netburn correctly concludes, the Appellate Division did not act

unreasonably in rendering this decision. Burton’s alleged accomplices both testified that Burton

orchestrated the burglary that led to the attempted robbery and murder of the deceased.

Although Burton objects that this testimony was “uncorroborated” and “inherently unbelievable”

(Dkt. No. 32 at 4), the testimony in fact is consistent with phone and video records. These

records show Burton contacting the deceased before but not after his murder; contacting the

alleged accomplices before and around the time of the murder; entering the deceased’s building

with the alleged accomplices before the murder; and exiting the building with the alleged

accomplices shortly after the murder. (Dkt. No. 13 at 35–38.) Certainly, a “rational trier of fact”

“viewing the evidence in the light most favorable to the prosecution . . . could have found the

                                                 3
       Case 1:18-cv-09002-JPO-SN Document 36 Filed 01/19/21 Page 4 of 4




essential elements of the crime[s] beyond a reasonable doubt.” Santos v. Zon, 206 F. Supp. 2d

585, 588 (S.D.N.Y. 2002) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). Burton’s

sufficiency challenge does not present a basis for habeas relief. 1 See id. at 589–90.

III.   Conclusion

       The Court adopts Magistrate Judge Netburn’s thorough and well-reasoned Report and

Recommendation of May 4, 2020, in its entirety. In accordance with that Report and

Recommendation, Burton’s petition for a writ of habeas corpus is denied.

       The Clerk of Court is directed to close the case, and to mail a copy of this Opinion and

Order to the Petitioner.

SO ORDERED.

Dated: New York, New York
       January 19, 2021

                                              _________________________________
                                                   ___      J. PAUL OETKEN
                                                    United States District Judge




1
 In his reply brief, Burton requests an evidentiary hearing so that he may advance his sufficiency
challenge. The record, however, allows the Court to resolve this claim without further factual
development.

                                                 4
